DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                        Status of claims
Claims 28, 31, 32, 35, 48-63 as amended and new claims 64 and 65 as filed on 11/22/2021 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 28, 31, 32, 35 and 48-63 as amended remain/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9,707,207 (Finegold).
The cited document US 9,707,207 (Finegold) teaches a method of treating autism (see entire document including abstract and col. 1, lines 16-18; col. 2, line 9) in a human in need thereof (col. 4, line 26), wherein the method comprises administering to the human subject a pharmaceutical antimicrobial composition in effective amount to eliminate abnormal microflora (paragraph bridging col. 1 and col. 2), wherein the antimicrobial composition comprises bacteria of normal gut flora (col. 2, lines 55-56; col.10, lines 56-60) including bacteria Prevotella (col. 10, line 36; col. 48, lines 32-33) as Prevotella is “cultured” (as encompassed by claim 28) in order to provide for effective amount to inhibit abnormal microflora and/or comparable to the amount of the probiotic bacteria present in healthy gut. 
The cited by US 9,707,207 (Finegold) explicitly recognizes and describes differences between autistic patients and control patients (claimed term “neurotypical person”) with regard to relative abundance of specific microbial phylum and/or microbial genera (tables 5-9). In particular, with regard to relative abundance of Prevotella the cited by US 9,707,207 (Finegold) describes that autistic human patients comprise a lower relative abundance of Prevotella in gut microbiome compared to sibling control or “neurotypical person”; for example: see table 9, last line, 0.2-2% of total microflora in gut of autistic patients versus 8% of total microflora in gut of sibling control. Thus, “bacterial diversity” as applied to the presence of representatives of bacterial genus Prevotella is reduced in autistic humans relatively to their healthy siblings or “neurotypical person” within the meaning of the claims.
 Further, with regard to claimed limitation drawn to the differences in “bacterial diversity” between autistic subject under treatment relatively to a neurotypical person, the cited document teaches that autistic patients have increased microflora comprising harmful bacterial genera and species including Desulfovibrio species (col. 13, lines 30-31; col. 41-43) and that autistic patients are given antibiotics to decrease harmful populations (col. 26, lines 43-46), wherein the preferred therapy involves elimination of patient’s flora (entirely) with the use of antimicrobial agents before introduction of new  
Therefore, the method of the cited document comprises same active step of administering a probiotic composition comprising Prevotella to the same autistic patient with bacterial diversity reduced relatively to healthy neurotypical person as intended for treating autism with probiotics. 
Thus, the cited US 9,707,207 (Finegold) anticipates claims 28, 52, 55 and 57.
As applied to claims 31, 48, 49, 58, 59 and 60: The subject under treatment exhibits gastrointestinal symptoms as result of abnormal microflora; and the symptoms include diarrhea (col. 2, line 14); the cited treatment method is based on restoring normal gut microflora and, thus, it treats gastrointestinal symptoms within the broadest reasonable meaning of the claims.  
As applied to claim 32, the cited method further comprises determining the abundance of bacteria of the genus Prevotella in the autistic human subject’s fecal microbiota (col. 31, table 9, line 17) at the very least prior to treatment, if not after or both.
As applied to claim 35, the cited method is based on using “effective” amount of probiotics (col.1, line 67) for inhibiting abnormal microflora by normal microflora including bacteria of the genus Prevotella; and thus, the cited method increases the abundance of normal bacteria Prevotella in the gut of the subject under treatment within the broadest reasonable meaning of the claims. 

As applied to claims 51 and 56, the cited method further comprises administration of probiotic bacteria found in healthy humans including bacteria Prevotella and Lactobacillus (col. 10, lines 34-36; col. 48, lines 31-33)
As applied to claims 53, 54, 61 and 62, the cited method is intended for treating autism and associated gastrointestinal disorders (entire document including abstract, from col. 1, line 63 to col. 2, line 14); and thus, treating comprises reducing autism or the severity of an impairment in social interaction within the broadest reasonable meaning of the claims. The evaluation of autistic subjects under treatment includes interviews, observations and using “Checklist of Autism” (col. 3, lines 3-11) within the broadest reasonable meaning of the claims.
Thus, the cited US 9,707,207 (Finegold) anticipates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 28, 31, 32, 35 and 48-63 as amended remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,848,760 (Bangera et al) and US 2013/0266539 (Borody).
The cited US 9,848,760 (Bangera et al) teaches administration of a probiotic composition comprising Prevotella in amounts proportional to the amounts depleted as result of pathological inflammation and impairment of innate immunity in patients with FMF or familial Mediterranean fever (col. 32, lines 49-51; col. 30, lines 45-56) and with autoimmune disease (col.18, line 31). The cited US 9,848,760 (Bangera et al) clearly recognizes that microbiome of FMF patients under treatment displays low proportions of Prevotella as compared to healthy patients (col. 32, lines 40-43). The cited US 9,848,760 (Bangera et al) also teaches that overexpressed pathological bacterial species are targeted by antibacterial agents (col. 32, lines 66-67), thereby, reducing “bacterial diversity” for the very least of pathological species relatively to healthy people. 
	However, the cited Bangera does not expressly teach treatment of subjects with “autism spectrum disorder” as recited in the pending claims.
Nevertheless, the cited Borody recognizes link between disorders such as FMF (0057) and autism (0062) and autoimmune disorders (0058) through presence on abnormal enteric microflora (0051) that is treated administration of normal gut bacterial microflora. Borody further teaches the humans diagnosed with autism have gastrointestinal symptoms in association with classical autism; and they are subjected to probiotics treatments (0086-0087). The probiotic bacteria listed in table 1 are prepared or provided as “liquid culture” (0076), thus, as “cultured” bacteria.
 Prevotella to the patients with “autism spectrum disorders” including gastrointestinal symptoms with a reasonable expectation of success in treating patients with autism spectrum disorders including gastrointestinal symptoms because administration of probiotic-containing compositions comprising normal gut bacteria belonging to Prevotella to the patients with autism spectrum disorders including gastrointestinal symptoms has been known, taught and/or suggested by the cited prior art references by Bangera and by Borody combined. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
U.S. Patent No. 9,719,144
Claims 28, 31, 32, 35 and 48-65 as amended and new claims 64 and 65 remain/are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, of U.S. Patent No. 9,719,144 to Krajmalnik-Brown et al. as explained in the prior office action and repeated herein.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method comprising administering a pharmaceutical composition comprising Prevotella species to a human subject in need of modulating an abnormal fecal Prevotella level.

However, the ‘144 Patent differs from the instant application in that it includes the possibility of more than Prevotella to be administered to threat modulating but related symptoms (e.g., interpreted to include modulating an abnormal fecal Prevotella level).
The person of ordinary skill would have found it obvious to have utilized the methods of the ‘144 Patent to arrive at the instant limitations, because the ‘144 Patent contains almost the same method steps in treating similar disorders.  Given the teachings of the ‘144 Patent include the same method steps, it would make it obvious to be able to administer the same or similar compositions to a subject in need.
Although the issued claims do not recite that a human subject in need of treating autism spectrum disorder “comprises a lower relative abundance of Prevotella copri or Prevotella palludivivens in its gut microbiome compared to a neurotypical person” as required by new claims 64 and 65, the specification of issued patent clearly teaches identical concept: for example: see col. 18, lines 23-52 and Fig. 4B.
Accordingly, the pending claims are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US 9,719,144 (Krajmalnik-Brown et al).

U.S. Patent Serial No. 16/422,311
Claims 28, 31, 32, 35 and 48-63 as amended are/remain rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 19-21, 23, 25, 31, 33-52 of US 16/422,311. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating autism spectrum disorder by administering a pharmaceutical composition comprising a Prevotella species to a human subject in need of modulating an abnormal fecal Prevotella level.
The ‘311 application is directed to method for treating autism by administering a fecal microbe (claim 19) such as Prevotella (claim 34).
Thus, although claims of 311’ application are broader, but, as the whole, they encompass the use of the same product for treating the same patients. 
Accordingly, the claimed methods in co-pending applications are obvious variants; and therefore, the inventions as claimed are co-extensive.
This is a provisional double patenting rejection.

Response to Arguments
Applicants’ arguments filed on 11/22/2021 have been fully considered but they are not found persuasive. 
With regard to claim rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9,707,207 (Finegold) Applicants argue (response pages 5-6) that the cited document fails to teach each and ovary element of the amended claims 
This argument is not found persuasive. 
First, with regard to relative abundance of Prevotella the cited by US 9,707,207 (Finegold) describes that autistic human patients comprise a lower relative abundance of Prevotella in gut microbiome compared to sibling control or “neurotypical person”; for example: see table 9, last line, 0.2-2% of total microflora in gut of autistic patients versus 8% of total microflora in gut of sibling control. Thus, “bacterial diversity” as applied to the presence of representatives of bacterial genus Prevotella is reduced in autistic humans relatively to their healthy siblings or “neurotypical person” within the meaning of the claims.
Secondly, with regard to claimed limitation drawn to the differences in “bacterial diversity” between autistic subject under treatment relatively to a neurotypical person, the cited document teaches that autistic patients have increased microflora comprising harmful bacterial genera and species including Desulfovibrio species (col. 13, lines 30-31; col. 41-43) and that autistic patients are given antibiotics to decrease harmful populations (col. 26, lines 43-46), wherein the preferred therapy involves elimination of patient’s flora (entirely) with the use of antimicrobial agents before introduction of new  therapeutically effective probiotics (col. 11, lines 50-53). Thus, in the method of the cited document the autistic patient under administration of probiotics has reduced and/or eliminated bacterial diversity, as result of antibiotic administration, relatively to healthy control or neurotypical person who is not in need of treating autism.
Prevotella to the same autistic patient as intended for treating autism with the probiotic, wherein bacterial diversity in the gut of the patient under treatment is reduced or entirely eliminated by antibiotic treatment relatively to a healthy neurotypical person (who is not in need of probiotic therapy and antibiotics). 
Thus, the cited US 9,707,207 (Finegold) is still considered to anticipate the claimed method. 
However, as applied to new claims 64 and 65 the cited document does not teach that a human subject in need of treating autism spectrum disorder “comprises a lower relative abundance of Prevotella copri or Prevotella palludivivens in its gut microbiome compared to a neurotypical person”.

 With regard to the claim rejection under 35 USC § 103 as being unpatentable over US 9,848,760 (Bangera et al) and US 2013/0266539 (Borody) Applicants argue that the cited references do not teach or suggest a newly inserted limitation drawn to reduced bacterial diversity in gut microflora of patient under treatment including autistic patient as compared to control person (response page 6). 
This argument is not found particularly persuasive
First, the cited US 9,848,760 (Bangera et al) clearly recognizes that microbiome of FMF patients displays low proportions of Prevotella as compared to healthy patients (col. 32, lines 40-43), thereby, patients has reduced “bacterial diversity” as applied to representatives from genus of Prevotella.  

Further with regard to claim rejection under 35 USC § 103 applicants argue (response page 7) that there is no suggestion to combine references. However, the cited references are in the same field of endeavor (such as treating patients with the disbalanced microflora-associated disorders including pathological inflammation, autoimmune disorders and autism); and they seek to solve the same problems as the instant application and claims (such as provide for beneficial probiotic compositions including representatives from genus of Prevotella as intended to restore health), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
However, as applied to new claims 64 and 65 the cited prior art of record does not teach or suggest that a human subject in need of treating autism spectrum disorder “comprises a lower relative abundance of Prevotella copri or Prevotella palludivivens in its gut microbiome compared to a neurotypical person”.

With regard to double patenting rejections no specific arguments were presented as to what applicant regard as to what “patentable” differences are between instant claims and claims in issued patent and co-pending applications. 
No claims are allowed in the instant office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Vera Afremova
	February 16, 2022
/VERA AFREMOVA/Primary Examiner, Art Unit 1653